Attachment to Advisory
The proposed After-Final Amendment of September 20, 2021 and the Remarks submitted therewith have been reviewed and carefully considered. Several of the Remarks deserve comment here.
Applicant, with respect to “effective size,” asserts, “It will be appreciated that
granular filter media does not come in a single size but rather in a distribution of sizes. The Examiner could not be in more full and complete agreement with this statement.
	Applicant goes into a complicated discussion pertaining to “effective size,” while referencing “ASTM 2009”:

    PNG
    media_image1.png
    517
    993
    media_image1.png
    Greyscale

There is no reference to “ASTM 2009” in the originally filed disclosure. Such, private standards, are not freely disseminated and are subject to change without notice. Definitions that are subject to change without notice are indefinite. The meaning of “effective size” is seen to constitute “essential material” as it relates to this "essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. See 37 CFR 1.57(d).
	Applicant asserts, “It will be appreciated that the granular filter media mechanism, as claimed, is critical to distinguishing the present claims from the cited references.” What “mechanism”?
	The recitation, “hydraulic loading rate” does not appear in the originally filed disclosure, minimally, raising the issue of new matter and requiring additional rumination. At what process conditions (e.g., “pressure”) does the now specified “hydraulic loading rate” take place. At what bed thickness? How does the “hydraulic loading rate” structurally limit the elected apparatus claims presently under consideration?
	The proposed amendment will NOT be entered as it raises new issues requiring additional search and rumination.
/ROBERT J POPOVICS/Primary Examiner
Art Unit 1776